Judgment of the Supreme Court, Suffolk County, rendered July 6, 1964, reversed, on the law, and new trial ordered. No questions of fact have been considered. Defendant Colon was convicted of manslaughter in the first degree after a jury trial. He had been arrested pursuant to a warrant issued upon a previously filed information. After his arrest and before arraignment he signed one or more statements in which he confessed his participation in the incident involved, and identified certain objects, i.e., a baseball bat and a piece of concrete, as having been used by him to injure the decedent. At that time, he was without counsel and had not been advised of his rights. Thereafter, upon the trial, those statements were received in evidence over objections. These statements served as the basis for the introduction in evidence of the bat and the piece of concrete. We conclude that it was error requiring a reversal of his conviction to receive in evidence appellant’s confessions. We see no distinction between a post-indictment and a post-information statement (People v. Bodie, 16 N Y 2d 275, 278-279; People v. Santmyer, 20 A D 2d 960 [4th Dept.]; People v. Fleischmann, 43 Misc 2d 200). In each instance, a defendant is not merely a suspect in an investigation, but an accused in a criminal prosecution held under court process to await trial, and entitled to counsel (see People v. Meyer, 11 N Y 2d 162). Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.